Attachment to Advisory Action
       Continuation of 3 NOTE:  Amended claims 1 and 59 recite the new limitations "one or more sequence motifs selected from the group consisting of SEQ ID NOS 16-47”  and “wherein the range of autoimmune disease activities is determined by the presence of one or more clinical conditions comprising high anti-dsDNA antibodies, low complement protein C3, low complement protein C4, high antinuclear antibody (ANA), high proteinuria, malar rash, CNS manifestation, arthritis, cytopenia, discoid rash, oral ulcers, renal manifestation, immunologic disease, photosensitivity and serositis” require further consideration and a further search.   Also, the deletion of the recitation “are enriched by at least 150% in at least one or more amino acids as compared to remaining peptides in the peptide array” changes the scope of the claims.
       Continuation of 12 NOTE:  because of reasons set forth in the previous rejections.  Further, Applicant’s arguments are directed to the new issues which will not be entered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641